NUMBERS 13-18-00210-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

REYNALDO MARTINEZ JR.,                              Appellee.
____________________________________________________________

               On appeal from the County Court at Law No. 2
                        of Victoria County, Texas.


                                      ORDER
  Before Chief Justice Contreras, Justices Benavides, and Longoria
                         Order Per Curiam

      On January 7, 2019 this Court issued an Order of Abatement to determine

appellee’s indigency status and entitlement to court-appointed counsel. Appellee’s trial

counsel has filed a motion with this Court requesting to withdraw based on a previous pro

bono/substantially reduced fee representation contract for the purposes of trial only.
       The trial court issued an order granting trial counsel’s motion to withdraw and

appointed appellate counsel for appellee. A supplemental clerk’s record has been filed

with this Court.

       This cause of action was REINSTATED on January 25, 2019. Appellee is ordered

to file his brief within thirty days (30) days from the date of this order.

       IT IS SO ORDERED.

                                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of January, 2019.




                                               2